           Case 4:19-cv-00241-HCA Document 32 Filed 01/28/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION
                                             )
IOWA LIBERTARIAN PARTY and                   )
JAKE PORTER                                  )
                                             )
      Plaintiffs,                            )      Civil No. 4:19-cv-00241-SMR-HCA
                                             )
vs.                                          )           JOINT MOTION TO EXTEND
                                             )                  DEADLINE
PAUL D. PATE,                                )
                                             )
      Defendant.                             )
                                             )

      COME NOW the Parties, pursuant to Federal Rule of Civil Procedure 7(b) and Local Rule 7(j)
and move jointly to extend the deadline for dispositive motions:

 1.      On or about November 4, 2019, the Court entered an order adopting a Proposed Scheduling
         Order and Discovery Plan that included January 31, 2021, as the deadline for dispositive
         motions.

 2.      Because January 31, 2021, falls on a Sunday, dispositive motions are due on February 1,
         2021.

 3.      A final pretrial conference is currently scheduled for May 25, 2021. Trial is scheduled for
         June 8, 2021.

 4.      The parties do not anticipate any genuine dispute as to any material fact and both expect
         that the matter will be determined on cross-motions for summary judgment.

 5.      Because additional time is needed to prepare and submit cross-motions for summary
         judgment, the parties jointly request an extension of the deadline for dispositive motions up
         to and including Wednesday, March 3, 2021. This is the first request for an extension of
         the deadline in this matter.

                                            Respectfully submitted,


 /s__Julia A. Ofenbakh___________                                 _/s Thomas Ogden__________
 Julia A. Ofenbakh                                                Thomas J. Ogden
 Iowa Defenders, PLLC                                             Assistant Attorney General
 2183 86th Street, Suite C                                        Iowa Department of Justice
 Clive, Iowa 50325                                                Hoover State Office Bldg. 2nd Fl.
 Telephone: (515) 868-0088                                        1305 E. Walnut Street
           Case 4:19-cv-00241-HCA Document 32 Filed 01/28/21 Page 2 of 2




Facsimile: (515) 963-5370                            Des Moines, IA 50319
Email: julia@iowadefenders.com                       Telephone: (515) 281-5164
                                                     Email:
                                                     Thomas.ogden@ag.iowa.gov

                                                     ATTORNEY FOR DEFENDANT
                                                     PAUL D. PATE
    /s/ Robert M. Bastress, Jr.
Attorney for Plaintiff, Iowa Libertarian
Robert M. Bastress, Jr.
West Virginia Bar ID # 263
P.O. Box 1295
Morgantown, W.Va. 26507-1295

ATTORNEYS FOR PLAINTIFFS IOWA
LIBERTARIAN PARTY AND JAKE PORTER
